Order entered January 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00561-CR

                           PATRICK LEE BULLOCK, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-81611-2013

                                           ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel in this case. Accordingly, this is the ORDER of the Court:

        We ORDER the Collin County District Clerk to provide appellate counsel Lara

Bracamonte with a paper copy of the clerk’s record that is redacted to delete the addresses, dates

of birth, and social security numbers of individuals other than appellant on all documents on

which they appear.

       We ORDER Sheri Vecera, official court reporter of the 199th Judicial District Court, to

provide Ms. Bracamonte with a paper copy of the reporter’s record, redacted to delete State’s

Exhibit no. 7 and the addresses, dates of birth, and social security numbers of individuals other

than appellant on all documents on which they appear.
          We ORDER counsel Lara Bracamonte to send appellant copies of the clerk’s and

reporter’s records, as redacted in accordance with this order, and to provide this Court, within

FORTY DAYS of the date of this order, with written verification that the record has been sent to

appellant.

         Appellant’s pro se response is due by APRIL 20, 2015.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Angela Tucker, Presiding Judge, 199th Judicial District Court; Sheri Vecera, official

court reporter, 199th Judicial District Court; Andrea Stroh Thompson, Collin County District

Clerk; Lara Bracamonte; and the Collin County District Attorney’s Office.

         We DIRECT the Clerk to send a copy of this order, by first-class mail, to Patrick

Bullock, Book-In No. 193720, Denton County Jail, 127 North Woodrow Lane, Denton, Texas

76205.

                                                   /s/     ADA BROWN
                                                           JUSTICE